

115 HR 4765 IH: Prevent Crime and Terrorism Act of 2018
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4765IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mrs. Torres (for herself, Mr. Engel, Mr. Raskin, Mr. McGovern, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Arms Export Control Act to prohibit the removal of certain items under category I, II,
			 or III of the United States Munitions List for purposes of transferring
			 the item to or controlling the item under any portion of the Commerce
			 Control List of dual-use items in the Export Administration Regulations.
	
 1.Short titleThis Act may be cited as the Prevent Crime and Terrorism Act of 2018. 2.Prohibition on removal of certain items under categories I, II, and III of the United States Munitions List (a)In generalSection 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)) is amended—
 (1)by striking (f)(1) The President and inserting (f)(1)(A) The President; (2)in the third sentence, by striking The President and inserting Subject to subparagraph (B), the President; and
 (3)by adding at the end the following:  (B) (i)The President may not remove any item described in clause (ii) for purposes of transferring the item to or controlling the item under any portion of the Commerce Control List of dual-use items in the Export Administration Regulations (as such term is defined by subsection (k)(3)).
 (ii)The items described in this clause are items included in category I, II, or III of the United States Munitions List, as in effect on January 10, 2017, and designated as—
 (I)significant military equipment; (II)components, parts, accessories, or attachments of significant military equipment;
 (III)flame throwers specifically designed or modified for military application; or (IV)apparatus or devices for launching or delivering ordnance..
 (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to items controlled under category I, II, or III of the United States Munitions List on or after such date of enactment.
			